Citation Nr: 0325796	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
liver disorder, including claimed as hepatitis C on a 
basis other than Agent Orange (AO) exposure.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Oakland, California.  The RO denied entitlement 
to service connection for liver disease identified as 
hepatitis C including as secondary to AO exposure.

In February 1998 the Board denied entitlement to service 
connection for liver disease including hepatitis C on the 
basis of AO exposure.  The issue of entitlement to service 
connection for liver disease including hepatitis C on a 
basis other than AO exposure was remanded to the RO for a 
special examination with nexus opinion.  

In June 2003 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  A chronic acquired liver disorder including hepatitis 
C was not shown in active service or for many years 
thereafter, and no chronic liver disease for VA 
compensation purposes was shown disabling to a compensable 
degree during the first post service year.

2.  The competent and probative medical evidence 
establishes that the veteran does not have a chronic 
acquired liver disorder including hepatitis C which has 
been linked to active service on any basis.  

3.  The record shows that the veteran has failed to report 
for scheduled VA examinations in connection with his claim 
on multiple occasions without good cause shown.


CONCLUSION OF LAW

A chronic acquired liver disorder including claimed 
hepatitis C was not incurred in or aggravated by active 
service; nor may service connection be presumed for 
chronic liver disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence considered includes the veteran's service 
medical records which are pertinently unremarkable for 
hepatitis C or confirmation of any kind of liver disease 
following gastrointestinal complaints in 1971 and 1972.  
There was also a negative separation examination in 1972.

The postservice evidence is nonrevealing until a report in 
March 1994 from Memorial Blood Bank which includes a 
reference to recently found hepatitis C.  

A June 1994 VA general medical examination report shows, 
with respect to the liver, the sequence of events started 
when the veteran tried to give blood the previous March.  
He tested positive for hepatitis C.  He was referred to 
the liver clinic.  He was considered asymptomatic and 
showed no signs of disease.  His blood work was normal.  
There was a recent slight increase of one of the liver 
enzymes.  The hepatic C test was positive.  There was 
concern that he may suffer in the future or be at risk for 
cirrhosis of the liver, but at that time, he was 
asymptomatic.  

Diagnoses included liver problems and noted having tested 
positive for HTLV-I/II, not HIV.  The veteran was recorded 
as asymptomatic.  Also he tested positive for hepatitis C 
and Hepatitis B antibody.   

In January 1996 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He claimed his liver disease was service related.  

A March 1997 VA hospital record shows the veteran tested 
positive for acute hepatitis A, only.  

The record shows the veteran failed to report for 
scheduled VA examinations in connection with his claim of 
service connection for liver disease including hepatitis C 
as recently as May 2003.  Notice was sent to his address 
of record.  The most recent notice was not returned.  

Service connection has been granted for post-traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling 
since February 9, 1994.  The record shows that the veteran 
has been receiving monthly compensation checks for his 
service-connected PTSD at his most recent address of 
record.  The most recent correspondence to the veteran 
from the RO, to include the June 2003 supplemental 
statement of the case, has not been returned as 
undeliverable.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If not shown during service, service connection may be 
granted for cirrhosis of the liver if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002). 

The record show the veteran is rated at 100 percent 
disabling for post-traumatic stress disorder based on 
combat stressors in Vietnam.  In the case of any veteran 
who engaged in combat with the enemy in active service, VA 
shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not 
create a statutory presumption that a combat veteran's 
claimed disability is service-connected, but it is an 
evidentiary mechanism which lightens the burden of a 
veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government 
to disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such 
clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount 
of time that has elapsed since service before there is a 
complaint of the condition, and any other relevant 
factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to 
be chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there 
is continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Provisions pertaining to failure to report for scheduled 
examinations under 38 C.F.R. § 3.655, hold that (1) [w]hen 
entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA (38 
C.F.R. § 3.655(a)); and [w]hen a claimant fails to report 
for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied (38 C.F.R. § 3.655(b)).

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in  
Morton v. West , 12 Vet. App. 477 (1999) withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC 
precedent.  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  In particular, though issuance of 
the November 1994 rating decision, August 1995 statement 
of the case, March 1997 supplemental statement of the 
case, November 199 supplemental statement of the case, and 
June 2003 supplemental 
Statement of the case, he has been given notice of the 
requirements for service connection.  The RO also provided 
the veteran with the reasons his claim could not be 
granted based upon the evidence of record.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, 
the Board is satisfied that the duty to notify and the 
duty to assist have been met to the extent necessary under 
the new law.  

The Board remanded this case in February 1998 to afford 
the veteran a special examination to determine the 
presence of any underlying identifiable chronic liver 
disease including hepatitis C.  During the development of 
his claim he failed to report for many scheduled VA 
examinations in connection with his claim including an 
examination in May 2003 without good cause shown.  Since 
the most recent mail to the veteran including notice to 
report for VA examination, compensation checks, and the 
most recent supplemental statement of the case date din 
June 2003 were not returned, it is presumed that he 
received the mail.  

The veteran's representative has requested that the Board 
remand this case for another attempt to provide the 
veteran an examination in connection with his claim since 
he is rated 100 percent for a service-connected 
psychiatric disability.

The Board appreciates the fact that the veteran is rated 
100 percent for PTSD and reportedly homeless.  However, as 
noted above, the veteran has failed to report for 
scheduled VA examinations pertinent to the current appeal, 
including at the Board's directives on remand.  Neither 
the veteran nor his representative have given a reason for 
the veteran's apparent reluctance to report for a VA 
examination.  Moreover, neither has, as an alternative, 
submitted evidence to show that the veteran has a chronic 
acquired liver disorder muchless hepatitis C which has 
been linked to service on any basis.  The Board notes that 
the veteran has not been determined to be incompetent.  
Therefore he should understand the importance of the 
notice to report for a scheduled VA examination.  

Importantly, the CAVC has found that the duty to assist in 
the development and adjudication of a claim is not a one-
way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Olson v. Principi, 3 Vet. App. 480 
(1992).  Moreover the duty to assist the veteran does not 
include remanding this case to go on a fishing expedition 
in an attempt to track down the veteran's location.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)

The record shows in a June 2003 supplemental statement of 
the case that the RO gave formal notification to the 
veteran and his representative of the VCAA of 2000.  He 
was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts 
pertinent to his claim is required with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002)), 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and 
the CAVC's recent interpretations of the law.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist 
as mandated under the VCAA of 2000.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own 
personal interest); citing Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service injury 
or disease and a current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
chronic acquired liver disorder including hepatitis C.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof 
of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current 
medical diagnosis of any chronic acquired liver disorder 
including hepatitis C, muchless a competent medical 
opinion linking such liver disorder to service on any 
basis.  The only support for this claim is found in the 
veteran's statements on file.  He is not qualified to 
render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held 
that a witness must be competent in order for his 
statements or testimony to be probative as to the facts 
under consideration); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

He is also not shown to have received treatment for a 
chronic acquired liver disorder including hepatitis C.  
The record does show that he was treated for acute 
hepatitis A, and that laboratory studies initially showed 
positive reaction to B and C.  More recent laboratory 
studies are not confirmatory.  The most recently dated 
competent medical evidence of record does not show a 
confirmed diagnosis of any chronic acquired liver disorder 
including hepatitis C.  As the evidentiary record has 
shown, the service medical and post service medical 
records for more than twenty years post service are 
negative for a chronic acquired liver disorder including 
hepatitis C.  The medical documentation many years post 
service which begins to address hepatitis C does not 
relate such disorder to service on any basis.

The Board notes that the veteran has consistently failed 
to report for scheduled VA examinations in connection with 
his claim without good cause shown, nor with any 
explanation for that matter.  38 C.F.R. § 3.655.  A 
comprehensive review of the record shows that the evidence 
is inconclusive as to whether the veteran ever had 
hepatitis C especially in light the most recent findings 
of hepatitis A, only, in 1997.  The clinical evidence is 
silent for any other underlying identifiable liver 
disease.  

Simply put, the competent and probative medical evidence 
of record establishes that the veteran does not have a 
chronic liver disease including claimed as hepatitis C 
linked to active service.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for liver 
disease including claimed as hepatitis C.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
liver disorder including claimed hepatitis C on a basis 
other than Agent Orange (AO) exposure is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section of 
the decision.  The Board may also choose to remand an issue or issues to 
the local VA office for additional development.   If the Board did this 
in your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable 
error with the Board, or a claim to reopen at the local VA office.  None 
of these things is mutually exclusive - you can do all five things at 
the same time if you wish.  However, if you file a Notice of Appeal with 
the Court and a motion with the Board at the same time, this may delay 
your case because of jurisdictional conflicts. If you file a Notice of 
Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims.  If you also want to file a motion 
for reconsideration or a motion to vacate, you will still have time to 
appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time limit 
on filing a motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based on 
"clear and unmistakable error" (CUE).  Send this motion to the address 
above for the Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it must meet 
specific requirements, and the Board will not review a final decision on 
this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 38 
C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a 
person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with a 
state-by-state listing of persons admitted to practice before the Court 
who have indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



